   Case: 4:20-cv-01016-AGF Doc. #: 2 Filed: 12/14/20 Page: 1 of 2 PageID #: 14




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CORNELIUS BROWN, et al.,                           )
                                                   )
               Plaintiffs,                         )
                                                   )
       v.                                          )           No. 4:20-cv-01016-AGF
                                                   )
SANTANDER USA,                                     )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On July 28, 2020, self-represented

litigants Cornelius and Ottie Brown filed a civil action in this Court. The complaint was not on a

Court-provided form, as required. See E.D. Mo. L.R. 2.06(A) (“All actions brought by self-

represented plaintiffs or petitioners should be filed on Court-provided forms”). Furthermore,

plaintiffs did not pay the filing fee or file a motion for leave to proceed in forma pauperis. As such,

plaintiffs will be directed to file an amended complaint on a Court form, and to either file a motion

for leave to proceed in forma pauperis or pay the full filing fee. Plaintiffs will be given thirty days

to comply. Failure to comply will result in the dismissal of this action without prejudice and

without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall send to plaintiffs a copy of the

Court’s motion for leave to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that plaintiffs shall either file a motion for leave to proceed

in forma pauperis or pay the filing fee within thirty (30) days of the date of this order.
   Case: 4:20-cv-01016-AGF Doc. #: 2 Filed: 12/14/20 Page: 2 of 2 PageID #: 15




       IT IS FURTHER ORDERED that if plaintiffs do not file a motion for leave to proceed

in forma pauperis or pay the filing fee within thirty (30) days, this action will be dismissed without

prejudice and without further notice.

       IT IS FURTHER ORDERED that the Clerk of Court shall send to plaintiffs a copy of the

Court’s civil complaint form.

       IT IS FURTHER ORDERED that plaintiffs shall file an amended complaint on the

Court-provided form within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiffs fail to file an amended complaint on the

Court form within thirty (30) days of the date of this order, this action will be dismissed without

prejudice and without further notice.

       Dated this 14th day of December 2020.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
